This is a claim for refund of inheritance taxes erroneously paid ;into the State Treasury in the estate of Allen M. Retan, late of Kane County, Illinois. Said decedent died testate April 15, 1918, and will was duly probated. By an order of the County Judge of said county, entered September 3, 1918, pursuant to proceeding under section 11 of Inheritance Tax Laws a total of five thousand seven hundred seven and 93/100 dollars ($5,707.93) was assessed in the estate, which less &% discount for payment within six months of decedent’s death was paid to County Treasurer said county, the net amount being $5,433.53. The case was duly appealed to the County Court by the Executors of estate; and January 35, 1931, an order was entered assessing the estate in a total sum of $5,039.61. The actual amount due the State, is $4,778.13, making therefore an over-payment of $644.39, being the difference between the amount of the two assessments. The Attorney General agrees that the above facts are true, and consents to the allowance of said sum of $644.39, refund. The Court therefore awards claimants the sum of $644.39 refund.